Title: To George Washington from Frances Ramadge, 22 August 1791
From: Ramadge, Frances
To: Washington, George



Charleston [S.C.] August 22th 1791.

I Must beg leave to Congratulate your excellency on your safe arriveal and good Health afte so long and hazardous a Journey through our barren Country[.] I have sent a small Cask of our Carolina potatoes which beg your exceptance: as I hear the are much better than you have to the Norward. I will send some every opportunity if agreeable—the Shrubs and roots will be fit next month, which I will be very careful in sending: the Soap tree, and Tallow tree seed I Shall get; the sweet sented shrubs and what I Can find will be a rarity: any thing of that kind your Excellency would wish to have, Command me I will be happy, and take pleasure in procure it[.] I have sent a sample of saloop of my own manufacture which you had not room for on your departure from Charleston, it has been approved by the gentlemen of the Faculty in the Physical line, I have made a Quantity of it, and will ship some to New york and Philidelphia if it meets with encouragement[.] I most Earnestly pettion your excellency to present it to the Society of Arts and Sciences—my Daughter Sarah present her most respectful Compliments and Joins me in good wishes for Health and happiness to your good family[.] I remain with the greatest respect your excellency most Humble Servant

Frances Ramadge

